Citation Nr: 1127874	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a lower back disorder.

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from February 1981 to April 1984.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2009, the Board denied the claims addressed on the title page of this decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand in November 2010.  In November 2010, the Court issued an Order which incorporated the Joint Motion and vacated the Board's 2009 decision, to the extent that it addressed the claims addressed on the title page of this decision, and remanded those claims to the Board. 

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in November 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties stated that the Board's decision did not adequately address the credibility of the Veteran's contentions that right knee, right ankle, lower back, and left ankle pain experienced in service were chronic and continuous after service.  In particular, the Joint Motion noted that the examiner who provided a June 2008 VA opinion that the Veteran's current right knee, right ankle, left ankle, and back disorders were unrelated to the Veteran's service was inadequate because the examiner did not discuss the credibility of the Veteran's lay statements that he had had chronic and continuous pain in those joints since service, and the examiner noted that there was no documentation that the Veteran sustained an injury in service or voiced complaints of pain in service.  As the Veteran's service treatment records have not been located, the lack of this evidence is not evidence against the claim.  

As noted in the June 2008 VA examination report and in the Board's 2009 decision, the Veteran sustained injury to the right femur when he was truck by an automobile in 1985, about one year after his April 1984 service discharge.  The Veteran required hospitalization after the automobile struck him.  Three surgical procedures were required to reconstruct his femur, and the Veteran's right femur was shortened by 1 inch as a result of the automobile accident.  The examiner concluded that the Veteran's current right knee, right ankle, left ankle, and back disorders were etiologically related to the serious injury sustained by the Veteran after his service discharge.  

The Court's Order requires that an opinion as to the etiology of the current disorders provide specific discussion of the credibility of the Veteran's lay statements that he experienced right knee, right ankle, left ankle, and back pain following parachute jumps in service and chronically and continuously thereafter, since the Veteran's service treatment records have not been located.  Remand to obtain a medical opinion which addresses the Veteran's contentions as to chronicity and continuity of symptoms following service is required.  

Additionally, the Board notes that the Joint Motion states that an August 2008 statement from Dr. Victor Bilotta referenced in the 2009 Board decision should be obtained and associated with the claims file.  A statement from Dr. Victor Bilotta, which was received by the RO for association with the claims file in December 2008, is currently associated with Volume II of the claims file.  The Veteran also submitted a December 2008 waiver of Regional Office consideration of Dr. Bilotta's statement.  Because an August 2008 statement from Dr. Bilotta appears to be of record, the Board has not directed that another copy be obtained.  The Remand directs that a copy of that statement, together with the waiver submitted by the Veteran on the same date that the statement from Dr. Bilotta was received, be copied and the additional copy should be placed in the claims file with the evidence obtained during the course of this Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he was hospitalized in service.  

2.  Request that the National Personnel Records Center search again for service treatment records for the Veteran.  If the Veteran was hospitalized in service or identifies any other records that might be separately filed, request such records.  

3.  Obtain complete VA outpatient treatment records from November 2008 to the present, to include any reports of radiologic examinations of the back, right knee, or either ankle.  

4.  Ask the Veteran to identify when he first sought VA clinical treatment, and at what facility.  Obtain the Veteran's VA treatment records from the date he first sought VA treatment.  Request VA records from the date of earliest treatment through 2004, the date of the earliest VA records currently associated with the claims files.  When VA clinical records are obtained, reports of all radiologic examinations of the back, right knee, or either ankle, should be specifically requested, whether performed on an inpatient or outpatient basis, and associated with the claims file. 

5.  Request records of the Veteran's 1985 treatment for a fractured femur at Brookwood Hospital, Orlando, Florida.  

6.  The Veteran should identify any facility other than Brookwood Hospital at which he was treated in 1985 or 1986 for a femur fracture sustained when the Veteran was struck by an automobile.  Radiologic records should be requested should be requested from each facility.
      The Veteran should identify the facility at which radiologic examination of the spine was conducted in 1988.  Attempt to obtain those records.
      Park Place Hospital and ACT Corporation have provided records, but those records include no radiologic reports.  Those facilities should be requested to provide reports of radiologic examinations.  
      The Veteran should identify the facility at which he was treated in 1992 when he underwent rhinoplasty.  Records of that treatment, including reports of any radiologic examination, and admission history and physical examination, should be requested.  
      The Veteran should be requested to identify any other facility at which radiologic examination of the right knee, low back, left ankle, or right knee was conducted from 1985 to the present which is not otherwise identified.  

7.  The Veteran should be afforded the opportunity to submit or identify any additional evidence, of any type, that may be relevant to any of the claims on appeal.  

8.  AFTER the above instructions are completed to the extent possible, the Veteran should be scheduled for examination of the right knee, right ankle, lower back, and left ankle.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  The claims folder and a copy of this Remand should be made available to the examiner for review.  The examiner should review the Veteran's extensive post-service history, including any evidence relenvant to the right knee, right ankle, lower back, or left ankle.  The examiner should note that review was conducted, and should summarize the reviewed records.  If the Veteran's service treatment records are not located, the examiner should assume that the Veteran's statements that he had 31 jumps as a paratrooper are accurate and should assume that the Veteran's statements that he had chronic back, ankle, and knee pain in service and after service are credible.  The examiner should state the assumptions made because of the absence of service treatment records.  

The examiner should then answer the following questions:
   
   (i).  What diagnoses should be assigned for the Veteran's low back disorders?
   Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current low back disorder during service or as the result of any incident of service?  Explain your opinion.  If it is your opinion that the low back (lumbar spine) disorder(s) currently manifested were not incurred during or as a result of the Veteran's service, please provide an opinion as to when/how the disorder was incurred.  Explain your opinion.  
   
   (ii).  What diagnosis(es) should be assigned for the Veteran's current right ankle disorder(s)?
   Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current right ankle disorder during service or as the result of any incident of service?  Explain your opinion.  If it is your opinion that the right ankle disorder(s) currently manifested were not incurred during or as a result of the Veteran's service, please provide an opinion as to when/how each current right ankle disorder was incurred.  Explain your opinion.  
   
   (iii).  What diagnosis(es) should be assigned for the Veteran's current left ankle disorder(s)?
   Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current left ankle disorder during service or as the result of any incident of service?  Explain your opinion.  If it is your opinion that the left ankle disorder(s) currently manifested were not incurred during or as a result of the Veteran's service, please provide an opinion as to when/how each current left ankle disorder was incurred.  Explain your opinion.  
   
   (iv).  What diagnosis(es) should be assigned for the Veteran's current right knee disorder(s)?
   Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current right knee disorder during service or as the result of any incident of service?  Explain your opinion.  If it is your opinion that the right knee disorder(s) currently manifested were not incurred during or as a result of the Veteran's service, please provide an opinion as to when/how each current right knee disorder was incurred.  Explain your opinion.  

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the chronicity and continuity of symptoms attributed to the claimed disorder.  

The examiner(s) must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

9.  The RO should again advise the Veteran that failure to report to any scheduled examination(s), without good cause, may result in an adverse decision.  38 C.F.R. § 3.655 (2010).  The Veteran should be advised that he should promptly inform the RO if rescheduling of an examination is needed.  The Veteran should also be advised that he should promptly inform the RO of address changes or changes in his telephone number.  

10.  An additional copy of an August 2008 statement from Dr. Victor Bilotta, received by the RO in December 2008, and currently located in Volume II of the claims files, together with the December 2008 waiver of RO consideration signed by the Veteran, should be placed in the claims file with the evidence obtained during the course of this Remand.  

11.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


